[NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]
               United States Court of Appeals
                   For the First Circuit

No. 98-2069

                        GLENN WRIGHT,

                    Plaintiff, Appellant,

                              v.

        COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,

                     Defendant, Appellee.

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

     [Hon. Frank H. Freedman, Senior U.S. District Judge]

                            Before

                    Selya, Circuit Judge,
               Bownes, Senior Circuit Judge,
                 and Stahl, Circuit Judge.

   Sandra Susse on brief for appellant.
   Kenneth S. Apfel, Commissioner, Social Security
Administration, Donald K. Stern, United States Attorney, and Karen
L. Goodwin, Assistant U.S. Attorney, on brief for appellee.

May 21, 1999

          Per Curiam.   After carefully considering the briefs
and record on appeal, we affirm the judgment for substantially
the reasons stated by the district court.  The Commissioner's
decision was supported by substantial evidence, even if some
evidence in the record might have supported a different
conclusion.  Irlanda Ortiz v. Secretary of Health and Human
Services, 955 F.2d 765, 769 (1st Cir. 1991); Rodriguez Pagan v.
Secretary of Health & Human Services, 819 F.2d 1, 3 (1st Cir.
1987); cert. denied, 484 U.S. 1012 (1988). 
          Affirmed.  Loc. R. 27.1.